

115 HR 6194 IH: Real Estate Assets and Leasing Reform Act of 2018
U.S. House of Representatives
2018-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6194IN THE HOUSE OF REPRESENTATIVESJune 22, 2018Mr. Barletta introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo reduce costs of Federal real estate, improve building security, and for other purposes.
	
 1.Short titleThis Act may be cited as the Real Estate Assets and Leasing Reform Act of 2018 or REAL Reform Act of 2018. 2.Streamlined Leasing Pilot Program (a)Execution of leasesThe Administrator of General Services shall establish and conduct a pilot program to execute lease agreements using alternative procedures pursuant to authority provided under section 585 of title 40, United States Code, and pursuant to the provisions of this section.
 (b)Goals of proceduresThe goals of the alternative procedures are— (1)reducing the costs to the Government of leased space, including—
 (A)executing long-term leases with firm terms of 10 years or more and reducing costly holdover and short-term lease extensions, including short firm term leases;
 (B)improving office space utilization rates of Federal tenants; and (C)streamlining and simplifying the leasing process to take advantage of real estate markets; and
 (2)significantly reducing or eliminating the backlog of expiring leases over the next 5 years. (c)Leasehold interests in real property (1)Simplified proceduresNot­with­stand­ing subsection (b) of section 3305 of title 41, United States Code, but otherwise in accordance with such section, the Administrator shall provide special simplified procedures for acquisitions of leasehold interests in real property at rental rates that do not exceed the simplified lease acquisition threshold, as defined in paragraph (2). The rental rate under a multiyear lease does not exceed the simplified lease acquisition threshold if the average annual amount of the rent payable for the period of the lease does not exceed such threshold.
 (2)Acquisition thresholdFor purposes of this section, the simplified lease acquisition threshold is $500,000. (d)Consolidated lease prospectusesThe Administrator may, when acquiring leasehold interests subject to section 3307 of title 40, United States Code, transmit, pursuant to subsection (b) of such section, to the committees designated in such section for approval of a prospectus to acquire leased space, and waive the requirements pursuant to paragraphs (3) and (6) of section 3307(b), subject to the following requirements:
 (1)Cost per square footageThe cost per square footage does not exceed the maximum proposed rental rate designated for the respective geographical area.
 (2)Space utilizationThe Administrator ensures the overall space utilization rate is 170 usable square feet per person or less based on actual agency staffing levels when occupied.
 (3)Lease termThe lease term, including a firm lease term of 10 years or greater. (4)Geographic locationThe geographical location is identified as having a large amount of square footage of Federal office space and lease turnover and will likely result in providing for the ability, on a timely basis, of the agency to consolidate space effectively or meet any requirements for temporary or interim space required for planned consolidations.
 (5)SubmarketsAgencies may consider space in submarket locations that meet mission requirements. (e)Consolidations generallyThe Administrator may consolidate more than one project into a single prospectus submitted pursuant to section 3307(b) of title 40, United States Code, if such consolidation will facilitate efficiencies and reductions in overall space and improved utilization rates.
 (f)Waiver authorityThe Administrator may— (1)waive notice and comment rulemaking, if the Administrator determines the waiver is necessary to implement this section expeditiously; and
 (2)carry out the alternative procedures under this section as a pilot program. (g)Reports (1)Annual reportsDuring the period in which the pilot program is conducted under this section, the Administrator shall submit, annually, to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a progress report that provides updates on the number and square footage of leases expiring in the 5-year period beginning on the date of enactment of this Act, by agency and region, and which shall include for the expiring leases—
 (A)an average of the lease terms, including firm terms, for leases executed; and (B)the percentage of leases managed in-house or through the use of commercial real estate leasing services.
 (2)Final reportNot later than 180 days after termination of the pilot program, the Administrator shall submit a final report to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate. The final report shall include—
 (A)a review and evaluation of the lease agreements executed under the alternative procedures established pursuant to this section in comparison to those agreements not executed pursuant to the alternative procedures;
 (B)recommendations on any permanent changes to the General Services Administration’s leasing authority; and
 (C)a progress evaluation in meeting the goals described in subsection (b). (h)TerminationThe authorities under this section shall terminate on December 31, 2023.
			3.Exchange Authority
 (a)Limitation on Exchange AuthoritySection 3307(a) of title 40, United States Code, is amended— (1)in paragraph (1), by inserting (including by exchange) after acquire; and
 (2)by adding at the end the following:  (4)An appropriation for any costs and expenses associated with administering an acquisition by exchange involving real property or in-kind consideration, including services, with a fair market value of $3,095,000 or more..
 (b)Effective dateThe amendments made by this section shall not apply to projects in which a procurement has already begun.
 4.Zero-based space justificationSection 3307(b) of title 40, United States Code, is amended— (1)in paragraph (5), by inserting before the semicolon the following: , including a cost comparison between leasing space or constructing space;
 (2)in paragraph (7) by striking and at the end; (3)in paragraph (8) by striking the period and inserting ; and; and
 (4)by adding at the end the following:  (9)with respect to any prospectus, including for replacement space, lease renewal, or lease extension, the Administrator shall include a justification for such space, including an explanation of why such space could not be consolidated or colocated into other owned or leased space..
 5.Eliminating project escalationsSection 3307(c) of title 40, United States Code, is amended by adding at the end the following: The Administrator shall notify, in writing, the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate of any increase of more than 5 percent of an estimated maximum cost or of any increase or decrease in the scope or size of a project of 5 or more percent. Such notification shall include an explanation regarding any such increase or decrease. The scope or size of a project shall not increase or decrease by more than 10 percent unless an amended prospectus is submitted and approved pursuant to this section..
 6.Limitation on authorizationsSection 3307 of title 40, United States Code, is amended by adding at the end the following:  (i)Expiration of committee resolutionsUnless a lease is awarded or a construction, alteration, repair, design, or acquisition project is initiated not later than 5 years after the resolution approvals adopted by the Committee on Transportation and Infrastructure of the House of Representatives or the Committee on Environment and Public Works of the Senate pursuant to subsection (a), such resolutions shall be deemed expired. This subsection shall only apply to resolutions approved after the date of enactment of this subsection..
 7.Limitation on discounted purchase optionsSection 585 of title 40, United States Code, is amended by adding at the end the following:  (d)Any bargain-price option to purchase at less than fair market value contained in any lease agreement entered into on or after January 1, 2018, pursuant to this section may be exercised only to the extent specifically provided for in subsequent appropriation Acts or other Acts of Congress..
		8.Simplified reforms
 (a)In generalFor the purpose of section 863 of Public Law 110–417, an individual acquisition for commercial leasing services shall not be construed as a purchase of property or services if such individual acquisition is made on a no cost basis and pursuant to a multiple award contract awarded in accordance with requirements for full and open competition.
 (b)AuditThe Comptroller General of the United States shall— (1)conduct biennial audits of the General Services Administration National Broker Contract to determine—
 (A)whether brokers selected under the program provide lower lease rental rates than rates negotiated by General Services Administration staff; and
 (B)the impact of the program on the length of time of lease procurements; (2)conduct a review of whether the application of section 863 of Public Law 110–417 to acquisitions for commercial leasing services resulted in rental cost savings for the Government during the years in which such section was applicable prior to the date of enactment of this section; and
 (3)not later than September 30, 2020, and September 30, 2022, submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report that—
 (A)summarizes the results of the audit and review required by paragraphs (1) and (2); (B)includes an assessment of whether the National Broker Contract provides greater efficiencies and savings than the use of General Services Administration staff; and
 (C)includes recommendations for improving General Services Administration lease procurements. (c)TerminationThis section shall terminate on December 31, 2023.
			9.Department of Energy headquarters replacement
			(a)Sale of certain property
 (1)In generalNot later than 2 years after the date of enactment of this Act, the Administrator of General Services is directed to sell, exchange, or some combination thereof, a portion of the Forrestal Complex necessary to generate the funds necessary to construct a new Department of Energy headquarters on Government-owned land in a manner consistent with the SW Ecodistrict Plan if the Administrator determines that the new Department of Energy headquarters can be constructed with no net costs to the Government.
 (2)DefinitionsFor purposes of this section, the following definitions apply: (A)Department of Energy Forrestal ComplexThe term Forrestal Complex means the land, including the buildings and other improvements thereon, that—
 (i)subject to survey and as determined by the Administrator, is— (I)located in the District of Columbia;
 (II)generally bounded by Independence Avenue, Southwest, 12th Street, Southwest, Maryland Avenue, Southwest, and 9th Street, Southwest; and
 (III)generally consisting of Squares 351–N, 351, 383, 384, and 385 and portions of Squares 325 and 352; and
 (ii)is under the jurisdiction and control of the General Services Administration. (B)SW Ecodistrict PlanThe term SW Ecodistrict Plan means the plan of the National Capital Planning Commission titled The SW Ecodistrict: A Vision Plan For A More Sustainable Future and dated January 2013.
 (b)Replacement of headquartersNot later than 2 years after the disposal of the necessary portions of the Forrestal Complex under subsection (a), the Administrator shall replace the Department of Energy headquarters located on the Forrestal Complex in a Government-owned building on Government-owned land.
 (c)Certain prohibitionsThe Administrator shall not lease a new Department of Energy headquarters or engage in a leaseback of the current headquarters.
 (d)SaleIf the Administrator is unable to meet the conditions of subsection (a), the Administrator shall sell any underutilized or vacant property on the Forrestal Complex for cash.
 (e)Net proceedsAny net proceeds received, exceeding the expenses of implementing subsection (b) or (d), shall be paid into an account in the Federal Buildings Fund established under section 592 of title 40, United States Code. Upon deposit, the net proceeds from the sale may only be expended subject to a specific future appropriation.
			10.Lactation room in public buildings
 (a)Lactation room in public buildingsChapter 33 of title 40, United States Code, is amended by adding at the end the following new section:
				
					3318.Lactation room in public buildings
 (a)DefinitionsIn this section the following definitions apply: (1)Appropriate authorityThe term appropriate authority means the head of a Federal agency, the Architect of the Capitol, or other official authority responsible for the operation of a public building.
 (2)Covered public buildingThe term covered public building means a public building (as defined in section 3301) that is open to the public and contains a public restroom, and includes a building listed in section 6301 or 5101.
 (3)Lactation roomThe term lactation room means a hygienic place, other than a bathroom, that— (A)is shielded from view;
 (B)is free from intrusion; and (C)contains a chair, a working surface, and, if the public building is otherwise supplied with electricity, an electrical outlet.
 (b)Lactation room requiredExcept as provided in subsection (c), the appropriate authority of a covered public building shall ensure that the building contains a lactation room that is made available for use by members of the public to express breast milk.
 (c)ExceptionsA covered public building may be excluded from the requirement in subsection (b) at the discretion of the appropriate authority if—
 (1)the public building— (A)does not contain a lactation room for employees who work in the building; and
 (B)does not have a room that could be repurposed as a lactation room or a space that could be made private using portable materials, at a reasonable cost; or
 (2)new construction would be required to create a lactation room in the public building and the cost of such construction is unfeasible.
 (d)No unauthorized entryNothing in this section shall be construed to authorize an individual to enter a public building or portion thereof that the individual is not otherwise authorized to enter..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 33 of title 40, United States Code, is amended by inserting after the item related to section 3317 the following new item:
				
					
						3318. Lactation room in public buildings..
 (c)Effective dateThe amendments made by this section shall take effect 1 year after the date of the enactment of this Act.
 11.Reduction of administrative requirements on certain programsSection 601(d)(2) of the Public Works and Economic Development Act of 1965, as amended (42 U.S.C. 3211), is amended—
 (1)by striking (2) Release.— and inserting the following:  (2)Release (A)In general; and (2)by adding at the end the following:
				
 (B)Revolving Loan Fund ProgramThe Secretary may release, subject to terms and conditions the Secretary determines appropriate, the Federal Government’s interest in connection with a grant under section 209(d) not less than 7 years after final disbursement of the grant, if—
 (i)the recipient has carried out the terms of the award in a satisfactory manner; (ii)any proceeds realized from the release of the Federal Government’s interest will be used for one or more activities that continue to carry out the economic development purposes of this Act; and
 (iii)the recipient shall provide adequate assurance to the Secretary that at all times after release of the Federal Government’s interest in connection with the grant, the recipient will be responsible for continued compliance with the requirements of section 602 in the same manner it was responsible prior to release of the Federal Government’s interest and that the recipient’s failure to comply shall result in the Secretary taking appropriate action, including rescission of the release and recovery of the Federal share of the grant..
			12.Federal Protective Service
 (a)Section 1315 of title 40, United States Code, is amended by adding at the end the following new subsection:
				
					(h)Contract security personnel
						(1)Authorities for ontract security personnel
 (A)Carrying of firearmsThe Secretary may authorize contract security personnel engaged in the protection of buildings and grounds that are owned, occupied, or secured by the General Services Administration Public Buildings Service to carry firearms to carry out their official duties.
 (B)Detention without a warrantA person authorized to carry a firearm under this subsection may, while in the performance of, and in connection with, official duties, detain an individual without a warrant for any offense against the United States committed in that person’s presence or for any felony cognizable under the laws of the United States if that person has reasonable grounds to believe that the individual to be detained has committed or is committing such felony. The detention authority conferred by this paragraph is in addition to any detention authority provided under other laws.
 (2)LimitationsThe following limitations apply: (A)DetentionContract security personnel authorized to carry firearms under this section may detain an individual only if the individual to be detained is within, or in direct flight from, the area of such offense.
 (B)Enforcement of certain lawsA person granted authority to detain under this section may exercise such authority only to enforce laws regarding any building and grounds and all property located in or on that building and grounds that are owned, occupied, or secured by the General Services Administration Public Buildings Service.
 (3)GuidanceThe Secretary, with the approval of the Attorney General, shall issue guidelines to implement this section..
 (b)Section 1315(b) of title 40, United States Code, is amended— (1)by inserting and at the end of subparagraph (D);
 (2)by striking ; and at the end of subparagraph (E) and inserting a period; and (3)by striking subparagraph (F).
 (c)Section 1315(b) of title 40, United States Code, is amended by adding at the end the following new paragraphs:
				
 (3)Minimum training standardsThe Secretary, in consultation with the Director of the Federal Protective Service and in accordance with guidelines issued by the Attorney General, shall establish minimum and uniform training standards for any employee designated as an officer or agent to carry out and exercise authority pursuant to this section. Such minimum standards shall include ongoing training certified by the Director of the Federal Protective Service.
 (4)Notification of designations and delegationsThe Secretary shall submit written notification of any approved designations or delegations of any authority provided under this section, including the purposes and scope of such designations or delegations, not within the Federal Protective Service, to the Committee on Transportation and Infrastructure of the House of Representatives and the Committees on Environment and Public Works and Homeland Security and Governmental Affairs of the Senate, including the purpose for such designations or delegations, oversight protocols established to ensure compliance with any requirements, including compliance with training requirements, and other specifics regarding such designations and delegations..
			13.Evaluation of Federal Protective Service personnel needs
			(a)Personnel and funding needs of Federal Protective Service
 (1)In generalNot later than 180 days after the date of enactment of this Act and after review by a qualified consultant pursuant to paragraph (2), the Secretary of Homeland Security shall submit a report to the appropriate congressional committees on the personnel needs of the Federal Protective Service that includes recommendations on the numbers of Federal Protective Service law enforcement officers and the workforce composition of the Federal Protective Service needed to carry out the mission of such Service during the 10-fiscal-year period beginning after the date of enactment of this Act.
 (2)Review and commentThe Secretary shall provide the report prepared under this section to a qualified consultant for review and comment before submitting the report to the appropriate congressional committees. The Secretary shall provide the comments of the qualified consultant to the appropriate congressional committee with the report.
 (3)ContentsThe report under this section shall include an evaluation of— (A)the option of posting a full-time equivalent Federal Protective Service law enforcement officer at each level 3 or 4 Federal facility, as determined by the Interagency Security Committee, that on the date of enactment of this Act has a protective security officer stationed at the facility;
 (B)the potential increase in security of any option evaluated under subparagraph (A); (C)the immediate and projected costs of any option evaluated under such subparagraph; and
 (D)the immediate and projected costs of maintaining the current level of protective security officers and full-time Federal Protective Service law enforcement officers.
 (b)Report on fundingNot later than 180 days after the date of enactment of this Act, the Secretary shall submit to the appropriate congressional committees a report on the best method of funding for the Federal Protective Service, which shall include recommendations regarding whether the Federal Protective Service should—
 (1)continue to be funded by a collection of fees and security charges; (2)be funded by appropriations; or
 (3)be funded by a combination of fees, security charges, and appropriations. 